Citation Nr: 0518984	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  01-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for a left ankle 
disability, PTSD, and a bipolar disorder.

In January 2005 service connection for a left ankle 
disability was granted and rated as 10 percent disabling 
effective March 9, 1999.  As such, the issue in controversy 
with regard to this matter has been resolved and the matter 
is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

During the pendency of his appeal, the veteran also alleged 
that his chronic adjustment disorder, depression, and anxiety 
are service-related.  In order to address all of the 
veteran's appellate contentions, the issue on appeal has been 
restyled as listed on the title page.


FINDINGS OF FACT

1.  A current diagnosis of PTSD has not been made.

2.  The bipolar disorder is not related to military service.

3.  The anxiety and depression disorders are related to 
service.




CONCLUSIONS OF LAW

1.  The veteran's PTSD and bipolar disorder were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  The veteran's anxiety and depression disorders are 
related to military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for a chronic disease, including a psychosis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The regulations state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Establishing service connection requires (1) a medical 
diagnosis of current disability; (2) medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  See generally, Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 


approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Facts Background & Analysis

The veteran contends that his psychiatric disabilities are 
attributable to in-service traumatic events.  He maintains 
that in service he was a victim of a "blanket party," where 
a blanket was wrapped over his head and he was beaten by 
several other soldiers.  He also maintains that after basic 
training soldiers humiliated him during a hazing incident 
wherein he was covered with "axle grease."  The veteran 
also relates his psychiatric disabilities to a battery 
exploding in his face while he worked in an electrical shop.  
He recalled that he was terrified about the possibilities of 
loss of vision and loss of life. 

A review of the record has been accomplished.  The evidence 
fails to show a current diagnosis of PTSD and fails to create 
an etiological link between the veteran's bipolar disorder 
and events of service.  With regard to the veteran's anxiety 
and depression, the evidence establishes that the disability 
is service related.  

Chronic Adjustment Disorder

At the outset, it is acknowledged that a current diagnosis of 
chronic adjustment disorder has been made.  Nonetheless, 
service connection in this regard is not warranted.  
Personality disorders are not diseases or injuries within the 
meaning of VA legislation.  38 C.F.R. § 3.303(c).  

PTSD

The veteran also seeks service connection for PTSD.  To 
support a claim for service connection for PTSD, a claimant 
must present evidence of (1) a current diagnosis of 


PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004).  
In this appeal, a current diagnosis of PTSD has not been 
made.  Thus, service connection is not warranted.

The veteran's service administrative records reflect that the 
veteran worked as an electrical repairman aboard a ship, and 
the service medical records show that in May 1975, the 
veteran requested treatment for nerves, and at that time, the 
assessment was stable personality with adjustment.  The 
reports also show that in November 1976 the veteran received 
treatment for acid splashing onto his clothes and part of his 
face during a battery explosion.  It is noted that the 
veteran stated that he did not believe the acid splashed in 
his eyes.  Additionally, in March 1977 the veteran complained 
of difficulty with sleeping due to excessive noise exposure 
and stated that he was slightly nervous and anxious.  The 
reports also show that in April 1977, the veteran reportedly 
complained that the ship life was intolerable and that he was 
unable to work.  Physical examination was essentially normal, 
except for the veteran being somewhat anxious.  The 
impression was multiple phobias.  Discharge examination in 
July 1977 was normal.  

Despite the treatment received during service, a diagnosis of 
PTSD was not made, and since service, the probative and 
persuasive post service medical evidence does not show a 
current diagnosis of PTSD. 

Medical reports from Dr. Corke and Devereux Clinic dated from 
1998 to 1999 are silent in this regard.  

VA outpatient treatment reports dated from 1999 to 2003 show 
treatment for PTSD.  A March 1999 clinical entry notes that 
the veteran gave a history of alcohol and marijuana abuse 
during service and recalled that after a battery exploded in 
his face he was reassigned to other duties.  He also recalled 
extinguishing fire that had engulfed an aircraft while 
working with a landing crew.  At that time, a diagnosis of 
PTSD was noted.  

The Social Security Administration (SSA) reports contain June 
1999 and July 1999 reports from Dr. Grau and from L. A., 
Ph.D., respectively, showing a diagnosis of PTSD.  Also 
included within the SSA reports are VA outpatient treatment 
dated from 1999 to 2000 noting the veteran's in-service 
history and showing diagnoses of PTSD.  An April 2000 
psychological evaluation report from D.B.K., Ph.D., in which 
the examiner noted that the veteran revealed no information 
to substantiate the presence or absence of PTSD, although the 
diagnoses rendered included PTSD.

With regard to the aforementioned, the Board finds that the 
diagnoses of PTSD contained with the outpatient treatment 
reports and SSA reports are of little or no probative value.  
The clinical entries reflect that the diagnoses were based 
solely on the veteran's historical recollection.  Further, 
with regard to the 1999 clinical entry, there is no objective 
evidence of record to substantiate the veteran's assertions 
of being exposed to a fire that engulfed an aircraft while he 
worked with a landing crew.  It is also noted that even 
though D.B.K., Ph.D., noted a diagnosis of PTSD, he also 
stated that the veteran revealed no information to 
substantiate the presence or absence of PTSD.  Thus, the 
Board rejects the aforementioned medical opinions to the 
extent that they render a diagnosis of PTSD and relate it to 
service.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional, 
especially when the veteran's historical recollection is 
inconsistent with the objective evidence of record.  See 
generally LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, the Board is not bound to accept the diagnosis of 
PTSD if the evidence of record does not objectively support 
that diagnosis.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

In addition to the foregoing, on VA examinations in April 
2000 and August 2004, after the examiners reviewed the 
veteran's claims file, medical history, and mental status 
examination findings, each VA examiner opined that the 
veteran did not have PTSD.  The August 2004 VA examiner found 
that the veteran's traumatic events were disturbing and 
unpleasant; however, they do not meet the defining criteria 
for PTSD traumatic events as outlined in DSM-IV, nor do they 
produce continued 


intrusive experiences.  The VA examiner added there was no 
clear-cut link between the veteran's present associability 
and traumatic events, and there is no evidence of avoidance 
patterns of behavior related to the traumatic events.  
Therefore, a diagnosis of PTSD could not be supported. 

Unlike the VA clinical entries and SSA reports, the April 
2000 and August 2004 VA examination reports, which find that 
a diagnosis of PTSD cannot be supported, are probative.  The 
VA medical opinions are consistent with and supported by the 
objective evidence of record and objective supporting 
rationale, which includes the DSM-IV criteria.  Miller v. 
West, 11 Vet. App. 345, 348 (1999); Owens v. Brown, 7 Vet. 
App. 429 (1995).  Accordingly, the evidence weighs against 
the veteran's claim for PTSD.

The veteran's January 2003 hearing transcript and lay 
statements from his sister, wife, friends, and co-workers 
have been reviewed.  At the hearing, the veteran testified 
that his PTSD was related to being humiliated and harassed 
while in service, to include being involved in a "blanket 
party" and being rubbed in axle grease.  The lay statements 
essentially note the veteran's behavioral changes and detail 
the difficulties that he has maintaining familial and 
employment relationships.  The lay statements generally note 
that the veteran is easily upset in crowds; he avoids others; 
and he has difficulty focusing.  Although the veteran and the 
lay persons can attest to the veteran's behavior patterns, to 
the extent that they attempt to render a diagnosis of PTSD 
and related it service, the evidence is of little or no 
probative value.  Lay persons without a medical education are 
not qualified to provide a medical opinion relating to a 
medical diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Given the above reasoning, the preponderance of the evidence 
weighs against the veteran's claim of entitlement to service 
connection for PTSD.  The appeal in this regard is denied.



Bipolar disorder

The veteran also seeks service connection for a bipolar 
disorder.  Service connection is not warranted in this regard 
either.  Although a current diagnosis of a bipolar disorder 
is of record, there is no competent medical evidence of 
record linking the disorder to service.  

The service medical records do not contain a diagnosis of a 
bipolar disorder.  Additionally, the post service medical 
records do not etiologically link the current diagnoses to 
service or any events of service.  Medical reports from Dr. 
Corke and Devereux Clinic, as well as the VA outpatient 
treatment reports and SSA reports, dated from 1998 to 2003 
record a diagnosis of a bipolar disorder.  The reports also 
attribute the disorder to employment related difficulties, 
including being fired and rehired from his employment, and 
being separated from his family.  Additionally, on VA 
examinations in April 2000 and August 2004, after the 
examiners reviewed the veteran's claims file, medical 
history, and mental status examination findings, each 
examiner opined that the bipolar disorder was related to 
marital discord and financial problems.  The August 2004 
examiner noted that most of the veteran's symptoms could be 
explained by the veteran's diagnosis of a bipolar disorder, 
which started with depression during the years of his first 
marriage.  Thus, it is less likely than not to have been 
caused or aggravated by service.  The diagnosis was chronic 
mixed bipolar disorder and substance abuse due to financial 
and family problems.

Given the foregoing medical evidence, the evidence 
preponderates against the claim of entitlement to service 
connection for a bipolar disorder.  Further, as previously 
noted, the veteran's hearing testimony and lay statements are 
acknowledged.  But, without substantiating medical evidence 
of medical causation, they are of little or no probative 
value to substantiate the veteran's claim.  The appeal in 
this regard is denied.



Anxiety & Depression

With regard to the veteran's anxiety and depression.  The 
evidence supports the service connection claim.  As noted 
above, the post service medical reports contain diagnoses of 
major depression and anxiety.  The service medical records 
also establish that the veteran was involved in a blanket 
party, that a battery exploded near him and acid splashed 
onto his clothes and face, and that he injured his left ankle 
during service, see January 2005 Rating Decision.  Although 
medical reports from the Devereux Clinic and Dr. Corke 
attribute the veteran's disorders to employment problems, in 
a December 2002 statement, D.W., Ph.D., related the veteran's 
disorders to military service.  In the statement, D.W. wrote 
that he had reviewed the veteran's medical records and 
listened to his life incidents in civilian and military life.  
D.W. then opined that it seemed appropriate and reasonable 
that the veteran's negative in-service experiences have 
contributed to his civilian failed marriages and employment 
difficulties.  D.W. then related the veteran's anxiety and 
depression to his military experiences.  The medical opinion 
rendered by D.W. is of great probative value in this regard.  
As such, the criteria for service connection in this regard 
have been met, and to this extent only, service connection is 
warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decision dated in June 
2000, Statement of the Case dated in September 2001, 
Supplemental Statements of the Case dated in February 2002 
and January 2005, and VA letter dated in August 2001, VA 
apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, 


and the information and evidence needed to substantiate the 
claim.  In the August 2001 letter, VA told the veteran that 
to substantiate his claim, he needed to demonstrate that he 
had sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  Additionally, in April 1999 the veteran was issued 
a PTSD personal assault letter and advised of the type of 
information that could be submitted to support his claim, and 
asked to submit such evidence.  In essence, the veteran was 
asked to submit any pertinent evidence in his possession.  VA 
has fulfilled its duty to inform the veteran of the 
information and evidence needed to substantiate his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records associated with 
active duty, reports of VA and non-VA medical reports dated 
from 1998 to 2004, reports from the Social Security 
Administration (SSA), the veteran's personal hearing 
transcript, and numerous lay statements.  The veteran was 
furnished medical release of information forms and told to 
inform VA of any additional dates and places of treatment, as 
well as any other pertinent information or evidence in the 
veteran's control.  In May 2005, the veteran's representative 
indicated that the RO failed to obtain the veteran's 
vocational rehabilitation folder and employment reports.  
Although those reports are not of record, a March 2005 VA 
notice letter demonstrates that the RO asked the veteran to 
submit the information needed to obtain such evidence.  The 
veteran did not respond.  As such, no further action in this 
regard is warranted.  The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he 


may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for PTSD and a bipolar 
disorder is denied.

Entitlement to service connection for anxiety and depression 
is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


